Appellant's motion for rehearing presents a supplemental transcript which reveals the fact that he attempted to secure an order extending the time within which to file his Statement of Facts and Bills of Exception. We note, however, that the application asks the court "to grant him an extension of thirty *Page 90 
days from and after April 6th, 1946, in which to file his statement of facts and bills of exception." Passing on this application, the court ordered "that the defendant be, and is, hereby granted an extension of thirty days from the 6th day of April, 1946, in which to file his Statement of Facts and Bills of Exception."
The application and order were filed on May 1st, 1946, and would have authorized the filing of application on or before the 6th day of May, 1946, but not later. Thereafter on June 1st, 1946, another application was filed for an extension of time to June 15th, 1946, which was granted. It will be observed that the time for filing the application had expired before the order extending the time to June 15th was passed. The court had no authority to make the order after May 6th, the date on which the filing time expired. Consequently the order extending the time to June 15th was of no effect. Smith v. State,  161 S.W.2d 492; Article 760, Vernon's Ann. C. C. P. and authorities annotated under Note 44.
The supplemental transcript does not authorize the consideration of the Bills of Exception, and there is nothing presented on motion for rehearing which was not considered on original submission.
The motion for rehearing is overruled.